Case 3:18-cv-01442-GTS-ML Document 30-27 Filed 04/14/20 Page 1 of 14




                    EXHIBIT 26
    Case 3:18-cv-01442-GTS-ML Document 30-27 Filed 04/14/20 Page 2 of 14



UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
_______________________________________

DENISE PAYNE,                                       Civil Action No. 18-cv-1442 (GTS/ML)

                     Plaintiff,                     DECLARATION OF PLAINTIFF
                                                    DENISE PAYNE IN OPPOSITION TO
      v.                                            DEFENDANT CORNELL UNIVERSITY’S
                                                    MOTION FOR SUMMARY JUDGMENT
CORNELL UNIVERSITY,

                  Defendant.
_______________________________________


DENISE PAYNE, of full age and sound mind, declare the following:

   1. I am the plaintiff in this action and I submit this declaration in opposition to Defendant

      Cornell University’s (“Cornell’s”) motion for summary judgment dismissing my

      complaint.

   2. I am a former employee of Cornell and last worked for Cornell in December of 2017.

      Specifically, I was officially laid off January 1, 2018 when my position was transferred to

      a new department. At all times that I was employed at Cornell, I acted professionally,

      ethically, and diligently. Moreover, I never hesitated to avail myself of the various Cornell

      policies which allowed me the right to raise complaints regarding my workplace but only

      did so when I believed there was a genuine dispute or concern of improper behavior by my

      fellow Cornell employees.

   3. In or around November of 2013, I began working for Cornell as an administrator in

      Cornell’s Office of Research, Integrity, and Assurance. During my time in this position, I

      experienced and observed what I perceived to be unlawful actions on the part of my then
 Case 3:18-cv-01442-GTS-ML Document 30-27 Filed 04/14/20 Page 3 of 14



   manager, Amita Verma, which I duly reported to Cornell’s human resources (“HR”)

   department.

4. In or around August of 2015, after discussions and suggestion by Cornell’s Ombudsman, I

   decided to leave my position with the Office of Research, Integrity, and Assurance and

   accepted a new part-time position at the Johnson College of Business as the Business

   Simulation Laboratory Administrator (“BSL Admin”). As discussed during my interview

   for the BSL Admin position, and as confirmed in follow up emails, I accepted the BSL

   position with the understanding that I would develop the role into a full-time position with

   the help of my new manager, Margaret Shackell-Dowell (“Ms. Shackell-Dowell”).

5. Also during my interview with Ms. Shackell-Dowell for the BSL Admin role, I was assured

   that the role would evolve into a full-time position within approximately one year and

   would be reclassified into a higher pay band and scale.

6. While I was employed as the BSL Admin, I had been trained and experienced in using

   several different research launching software platforms and had, in fact, designed and

   launched studies from multiple platforms as part of my role.

7. I was diagnosed with breast cancer in or around June of 2016. I informed my then manager,

   Ms. Shackell-Dowell, as well as Cornell’s HR about my diagnosis shortly after learning of

   my diagnosis.

8. Shortly after disclosing my cancer diagnosis to Cornell, I was informed by Ms. Shackell-

   Dowell that Cornell intended to either eliminate my BSL position or hire an “IT

   Programmer” as my replacement.

9. I was initially shocked and very disheartened to hear about Cornell’s intention with my

   BSL position as I had worked very hard to shape the role and felt I should have been
 Case 3:18-cv-01442-GTS-ML Document 30-27 Filed 04/14/20 Page 4 of 14



   included in such discussion regarding the fate of the role I was tasked with developing.

   Accordingly, I reached out to the BSL Director to express my disappointment that I was

   not consulted regarding my role and was not offered constructive coaching or development

   opportunities to grow in the role.

10. On or about June 23, 2016, I met with Cornell’s HR Representatives Kathy Doxey

   (“Doxey”) and Julie Weaver (“Weaver”) to discuss my cancer diagnosis. Although the

   meeting was pre-planned, after disclosing my diagnosis the primary focus of the meeting

   was on my medical condition and what that would entail for my employment.

11. Also discussed during the June 23rd meeting were several issues I had experienced with

   some faculty members with respect to communication, as well as other potential job

   opportunities. There was no further discussion of any alleged performance issues.

12. During the June 23rd meeting, Doxey discussed two potential positions for me to fill – a

   role as a Data Analyst in the newly forming Business Analytics department and a role as

   an administrator in faculty support. I expressed an interest in the data analyst position.

13. With respect to my performance as a BSL Admin, the only discussion of my performance

   or qualifications was an assertion by Doxey that Cornell wanted to hire an “IT

   Programmer”, something that upon my hire into the role, Cornell knew I was not.

14. On or about June 29, 2016, just days before my scheduled surgery to remove cancer, I

   arrived at my office at Cornell and found a sealed letter on my desk which advised that I

   had not qualified for a raise due to my “performance.” This was the first time I had received

   such a letter. I was confused by the letter as I had not had any discussion with Ms. Shackell-

   Dowell previously regarding any deficiencies in my performance and had expected that I

   would be reviewed well.
 Case 3:18-cv-01442-GTS-ML Document 30-27 Filed 04/14/20 Page 5 of 14



15. In or around July of 2016, I met with Lucinda Allen (“Allen”) twice to discuss the data

   analyst role in the Business Analytics department. During the first discussion, Allen and I

   generally discussed the role and the general concept for the role. However, thereafter I met

   with Allen a second time for an informal interview wherein we discussed the role more in

   depth and went over the primary tasks for the role, particularly in the first six months of

   the role, an outlined job title for the role, and compensation for the role.

16. With respect to compensation, Allen advised that she anticipated the role would likely be

   an “exempt” position at one of two pay-bands, either E-level or F-level.

17. During the two meetings with Allen, I also discussed my cancer diagnosis and treatment

   plan in response to Allen’s inquiries about my health and condition.

18. Following the verbal discussion with Allen, I received a formal written offer for the Data

   Analyst position in September of 2016, while on disability leave. The role was set at the

   lowest pay scale within the E-band and was classified as a “non-exempt” position which

   represents a much lower pay rate than “exempt”. Although this new role signified a jump

   of two pay bands, in my experience this was not uncommon as I had previously witnessed

   a colleague jump from a D-band to an F-band when accepting a new role.

19. Notably, the formal offer set the pay at the lowest possible scale within the E-level, non-

   exempt.

20. At the time I received the offer, I was on medial leave undergoing chemotherapy and

   recovering from my surgery and did not have the strength to push back or negotiate for a

   higher pay. Ultimately, I accepted the position and terms of the offer but was determined

   to discuss the compensation issue at the appropriate time and with the appropriate people

   once I was able to.
 Case 3:18-cv-01442-GTS-ML Document 30-27 Filed 04/14/20 Page 6 of 14



21. Throughout my cancer treatment in the Summer of 2016 and continuing through the Fall

   of 2016 and beyond, I was taken aback by the severe toll my surgery and chemotherapy

   treatments took on me both physically and mentally. I frequently experienced the following

   symptoms: frequent and uncontrolled vomiting, loss of consciousness, severe nausea,

   severe fatigue, disruption of my sleep patterns – including being unable to fall asleep

   (insomnia), waking up at all times of night and day, and feeling like sleep was the only

   thing I could do, and body pains.

22. As a result, throughout September of 2016, I had to use some of my vacation time and

   health and personal (“HAP”) time to cover absences.

23. In January of 2017, I was no longer working two part-time roles and was exclusively

   working as a Data Analyst in the Business Analytics Department.

24. This change in role resulted in a $2.00 per hour increase in pay solely to meet the minimum

   requirements for the non-exempt E-band pay scale.

25. I returned to work on or about January 12, 2017. At such time, my new supervisor was

   Tammy Lindsay (“Lindsay”).

26. When I returned to work, I entered into my first Flexible Work Agreement with Cornell

   (the “First Flex Agreement”). The First Flex Agreement permitted me to flex my standard

   work hours and to work remotely from home. There was nothing in the First Flex

   Agreement which limited when the terms of the agreement would apply and it was my

   understanding that the flexibility in my work schedule and arrangements could and would

   apply both on days I received cancer treatments and on days I did not feel well or was

   recovering from said treatments.
 Case 3:18-cv-01442-GTS-ML Document 30-27 Filed 04/14/20 Page 7 of 14



27. As part of the First Flex Agreement, I was required to obtain pre-approval for certain

   situations, such as taking time off. I always followed the terms and conditions of the First

   Flex Agreement (and the flex agreements thereafter) and duly sought pre-approval from

   my supervisors.

28. I also kept my supervisors apprised of my schedule by, among other things, sharing details

   of my treatment and medical appointments with them and sharing my calendar which noted

   my medical treatments.

29. Initially, things ran smoothly under the First Flex Agreement. After a while, however,

   Lindsay began to unnecessarily and harshly criticize me for utilizing my rights under the

   terms of the First Flex Agreement.

30. Specifically, Lindsay would refuse to approve my requests to work from home, although

   to my understanding they would be appropriate under the First Flex Agreement, and

   complained that I was not properly documenting my need to take time off or use the First

   Flex Agreement.

31. On or about February 20, 2017, I met with Cornell’s Medical Leave’s representative, Jillian

   Tubbs (“Tubbs”) to discuss the issues I had been having with Lindsay related to my use of

   the First Flex Agreement.

32. At that time, Tubbs appeared shocked that a cancer patient would be treated in such a matter

   but insisted that formal disability accommodation should not be necessary. Instead, Tubbs

   categorized the issues between me and Lindsay as a misunderstanding and urged me to

   work it out myself with Lindsay and HR. Relying on Tubbs’ advice, I set out to work out

   the issue with my manager myself.
 Case 3:18-cv-01442-GTS-ML Document 30-27 Filed 04/14/20 Page 8 of 14



33. On or about April 5, 2017, I returned to work for Cornell full-time following completion

   of my cancer radiation treatments. Although my radiation treatments had ended, I was still

   under active cancer treatment through October of 2017 and continued to receive monthly

   targeted treatments.

34. Although from time to time I would request time off to attend to non-medical related

   obligations, such requests were few and far between. The vast majority of any time off I

   required was a result of my cancer and cancer treatments.

35. Lindsay accused me of using too much time off unrelated to my medical needs which was

   confusing to me in light of the fact that I rarely took time off to address non-medical

   obligations. In an email where Lindsay accused me of this, she did not offer any support

   for her assertion and asked if I would be making the time up. Although I was more than

   willing to make up the time off for non-medical reasons, in that case a luncheon with a

   friend, I was confused by her inquiry as Lindsay had also not provided work for me to do,

   as I requested, and had cancelled my participation in training in the same email

   correspondence.

36. Following the conclusion of the First Flex Agreement, I signed a second flexible work

   agreement (the “Second Flex Agreement”) after completing my cancer radiation

   treatments.

37. Although I had completed my cancer radiation treatments, I was still undergoing cancer

   treatments and had advised Cornell’s representatives and my management that I would

   continue to receive treatment until October of 2017.
 Case 3:18-cv-01442-GTS-ML Document 30-27 Filed 04/14/20 Page 9 of 14



38. On or about June 5, 2017, I contacted the JCB payroll office to discuss my HAP time.

   Specifically, I complained that I had not accrued any HAP time since my return to work in

   January of 2017.

39. Despite not having accrued HAP time, I never logged more HAP time on my timecard than

   I had available. Indeed, the system would not permit such a thing or would request that

   there be manager approval before submitting the time. Instead, I would use my vacation

   time as quickly as I could in order to cover my medical absences.

40. I always made sure to track my hours, whether working from home or on site, accurately.

   However, despite tracking my hours and time worked correctly, Lindsay would change my

   hours even if I had actually worked or been approved for the time off.

41. Throughout my time as a Data Analyst in the Business Analytics department, I raised

   concerns that based on my prior conversations with Allen, I was supposed to be an exempt

   employee at a band E or F.

42. During a June 15, 2017 meeting to review my performance, Lindsay made several

   accusations about my allegedly deficient performance and behavior. I was shocked and

   disagreed with Lindsay and asked for specific examples, as well as a meeting with HR to

   discuss the issue further. I was never provided examples of what Lindsay alleged were

   performance deficiencies or behavioral issues. Nor was I allowed a follow-up meeting with

   HR.

43. During the June 15, 2017 meeting, Lindsay repeatedly used my need for time off as a basis

   for not rectifying my job classification and pay scale. At no point did she discuss that my

   training had become an issue or that there was an inability of me to be trained.
Case 3:18-cv-01442-GTS-ML Document 30-27 Filed 04/14/20 Page 10 of 14



44. Lindsay continued to refuse to allow me to work under my various flex work agreements

   by, among other things, refusing to approve me to work from home, refusing to approve

   me to flex my time, or retroactively changing the approval of time off or time worked

   remotely.

45. As I could not work out the issue informally with Lindsay and HR, as MLA had advised, I

   chose to seek formal disability accommodations.

46. On or about July 7, 2017, I received an email from Allen which detailed what Allen

   perceived to be issues in my performance. Allegedly, the email was sent in error to me and

   was meant for a different recipient.

47. Thereafter, I spoke with Allen about her email and the allegations in it. At no point during

   the conversation did either of us raise our voice to each other.

48. During the conversation, I raised concerns about Lindsay’s treatment of me and failure to

   allow my accommodations as per my flex agreements. In response, Allen stated she did

   not find Lindsay to be hostile and said that my need for accommodations was the problem,

   although she would not elaborate or give examples. During the conversation, I advised that

   I had to leave to attend a pre-scheduled meeting with Weaver in HR to discuss Lindsay’s

   behavior. Allen requested to join but I declined and left our discussion.

49. During my meeting with Weaver, I relayed my concerns regarding Lindsay’s hostile

   behavior, failure to accommodate my disability as per my flex agreements, as well as

   Allen’s behavior. In response, at no point did Weaver advise or encourage me to make a

   formal request for accommodations or offer substantive help. Instead, she merely told me

   to be “less defensive” with my managers.
Case 3:18-cv-01442-GTS-ML Document 30-27 Filed 04/14/20 Page 11 of 14



50. At the end of July 2017, while reviewing the published recommended pay rates for

   employees at my pay scale, I noticed that my pay had fallen below the minimum and

   immediately contacted HR. As a result of my efforts, Cornell marginally increased my pay

   to meet the minimum requirements.

51. While discussing my need for formal disability accommodations, I learned that there were

   an additional 20 days of donated leave time that Cornell could allocate to me. This was the

   first time I had learned of the additional donated leave time.

52. After my formal disability accommodations were approved, I participated in a meeting

   with Doxey, Weaver, Allen, and Lindsay. The primary focus of the meeting was, to my

   understanding, to go over my approved accommodations and how to implement them.

   However, during the meeting, Lindsay openly expressed her disdain for my

   accommodations, questioned why I needed to be provided any more accommodations, and

   requested that my accommodations be re-reviewed. In addition, Allen questioned my

   specific requests, forcing me to disclose personal information in defense of myself and my

   disability needs.

53. During the meeting I also offered to shift my scheduled hours on certain days to

   accommodate and attend my doctor appointments which would have allowed me to retain

   the same number of hours and also attend my medical appointments. Often when I tried to

   do this, Allen and Lindsay would perceive this as leaving early.

54. The result of the meeting, to my understanding, was not as planned; there was no

   understanding of how precisely my accommodations would be implemented and in fact, I

   left the meeting understanding that HR was going to have my accommodations reviewed

   with MLA as per Lindsay’s request.
Case 3:18-cv-01442-GTS-ML Document 30-27 Filed 04/14/20 Page 12 of 14



55. Allen and Lindsay allegedly had concerns over my ability to be onsite for person to person

   interactions with the staff and faculty. However, such concerns were misplaced as even

   when I was on site, which I was regularly, I never interacted in person with any faculty or

   students and all of my work was completed digitally.

56. I first contacted the EEOC regarding my claims of disability discrimination and a failure

   to accommodate on August 15, 2017. At that time, I filed an inquiry with the EEOC. I was

   compelled to go to the EEOC because my disability accommodations, which had at that

   point been formally approved, were being denied to me. I was also compelled to go to the

   EEOC after a meeting with my manager and Human Resources (“HR”) resulted in my need

   for my approved accommodations being challenged and questioned.

57. I advised Cornell’s HR team about my August EEOC inquiry via email.

58. In or around September of 2017, I received a meeting invitation from Syer. Since I did not

   know the purpose of the meeting, I declined the invitation and requested a meeting with

   Doxey.

59. I thereafter met with Doxey who shockingly informed me that Lindsay had been removed

   as my supervisor weeks prior. Notably, I had noticed that after Lindsay ceased being my

   manager, it seemed as though Cornell’s management, mainly Allen and Laura Syer, were

   implementing and respecting my accommodations more efficiently.

60. In addition, Doxey advised that the purpose of the meeting with Syer was to go over

   upcoming projects and the future of the business analytics team.

61. During my conversation with Doxey, I again raised concern over my classification and pay

   scale and requested a formal job description for my role.
Case 3:18-cv-01442-GTS-ML Document 30-27 Filed 04/14/20 Page 13 of 14




62. Despite being advised that Lindsay was no longer my manager, I was still required to

   carbon copy Lindsay on correspondence with Syer and was actually told by Lindsay that

   she was still required to supervise and manage all of my work.

63. This was especially troubling when it came to my timecard as she had previously created

   issues with my time while supervising my work under my various flex arrangements by,

   among other things, challenging my need for accommodations and refusing to properly

   implement and abide by my flex arrangements.

64. Notably, at no point after Lindsay was removed from reviewing my timecard, i.e. when

   Syer and Allen were reviewing my card, was I accused of entering time wrong or had my

   timecard altered as was frequently done under Lindsay’s supervision.

65. At some point in late 2017, Cornell apparently determined to eliminate the Business

   Analytics Department. As a result, my role was moved to a new department under Amanda

   Shaw and other roles within the department were moved within Academic Affairs under

   Beth Fox.

66. Notably, I had worked with Amanda Shaw previously and she had complimented my work

   on Rankings and Surveys.

67. I was trained in all of the databases that were now being utilized by the two separate

   departments. Despite this, I was not transferred to either Academic Affairs or the new

   department.

68. Thereafter, my role was slightly altered and retitled as –Information and Research Analyst.

   While Cornell describes this job as a combination of mine and Lindsay’s prior
    Case 3:18-cv-01442-GTS-ML Document 30-27 Filed 04/14/20 Page 14 of 14



       responsibilities, in reality, I had performed all of the duties outlined in the job description

       at some point during my tenure as the Data Analyst for the Business Analytics department.



I declare that the foregoing statements made by me are true and accurate to the best of my personal

knowledge and belief. I am aware that is any of the foregoing statements made by me are willfully

false, I am subject to punishment, including potentially perjury.



                                                      ____________________
                                                      Denise Payne
Dated: 4/13/2020
